El Juez Asociado Señoh Todd, Je.,
emitió la opinión del tribunal.
José Ramón Guzmán fué acusado ante la Corte de Dis-trito de Ponce de un delito de homicidio involuntario y ce-lebrado el juicio el jurado rindió veredicto de culpabilidad y la corte lo sentenció a cumplir dos años de cárcel. El acu-sado en el presente recurso de apelación alega, que la corte inferior cometió seis errores, a saber: ‘ ‘ 1, al no ordenar que el acusado o su abogado se tramitaran (sic) al sitio de los sucesos en el mismo vehículo en que se condujo al jurado, acompañado de la persona designada por la corte para que sirviera de guía al jurado privándole así el derecho a estar presente durante una parte importante del juicio; 2, al de-negar como denegó la moción en arresto del veredicto y de nuevo juicio; 3, al no resolver a tiempo la moción del acu-sado para que se retirara al jurado, mientras se impugnaba por la defensa la manifiesta improcedencia del ‘opening address’ del fiscal; 4, al denegar las instrucciones de la de-fensa; 5, al nombrar a un testigo de El Pueblo, quien era menor de edad, para que mostrase al jurado el sitio de los sucesos y al no considerar a un testigo de la defensa o a una persona extraña al caso, y 6, al permitir que la persona de-signada . . . declarara ante los señores del jurado de cómo sucedieron los hechos, violando así los derechos constitucio-nales del acusado.”
El primero y quinto de dichos señalamientos de error carecen de méritos. En el reciente caso de Pueblo v. Cruz, 60 D.P.R. 116 esta Corte Suprema, después de considerar ampliamente la cuestión, estableció las reglas generales que deben prevalecer al llevarse a cabo una inspección ocular en un proceso criminal y se resolvió que, de acuerdocon el artículo 258 del Código de Enjuiciamiento Criminal el *636juez tiene discreción para nombrar a un testigo para que muestre al jurado el sitio de los sucesos y que una inspec-ción celebrada en ausencia del acusado no infringe la garan-tía constitucional contenida en el artículo 2 de nuestra Ley Orgánica.
Del récord en el caso de autos aparece que el acusado y ■sus abogados estuvieron presentes en la inspección ocular. El hecho de que ellos no fueran llevados al lugar de la ins-pección en el mismo vehículo que el jurado, en forma alguna puede interpretarse en el sentido de que se les privó del de-recho de estar presentes durante una parte importante del juicio. No aparece del récord que el acusado solicitara de la corte ser llevado en el mismo vehículo y que le fuera de-negado; pero aún cuando así apareciera no se hubiera co-metido el primer error. Tampoco el quinto de acuerdo con lo resuelto en el caso de Pueblo v. Cruz, supra.
El abogado del apelante en su alegato se limita a ex-poner el segundo error y en lo que titula “Discusión” dice: '“Para la discusión de estos errores respetuosamente referi-mos la atención del tribunal a las páginas 273-295 de la Transcripción de la Evidencia”, y alega que por lo que allí aparece, “la corte actuó con pasión, perjuicio (sic) y parcia-lidad al no concluir que Mérida González hizo manifestacio-nes altamente perjudiciales al acusado en presencia del ju-rado.”
Esta no es la forma de hacer un señalamiento de error ■ante esta corte. No estamos obligados a revisar veintidós páginas de la transcripción de .evidencia sin que el abogado haya primeramente especificado en qué consiste el alegado .error que imputa a la corte inferior. Fabelo v. Quintana Reyes, 53 D.P.R. 85. Tiene razón el fiscal de esta corte ai decir en su alegato lo siguiente:
“No bay señalamiento específico en este alegado error que nos pueda orientar para saber exactamente cuál es la contención del .apelante. La transcripción de evidencia, en la parte a que nos re-fiere el apelante, tiene más de veinte páginas. La moción mixta en *637‘arresto del veredicto’ y concesión de nuevo juicio consta de nueve apartados (el último subdividido en cuatro partes) y siete de ellos imputan errores a la corte inferior, sin que el apelante discuta o ar-gumente ante este tribunal dichas cuestiones, dentro de este amplí-simo señalamiento de error. No sabemos qué punto específico refu-tar, y no creemos que tenga derecho el apelante a que se considere este alegado error, sin una adecuada presentación al tribunal en su alegato, con los argumentos en pro del alegado error cometido, ni a que por una mera referencia a la transcripción de evidencia, tenga este tribunal y la parte apelada que repasar todas y cada una de las-cuestiones planteadas en la moción presentada a, y resuelta por la corte inferior, y cada una de las resoluciones (rulings) con relación a cada uno de esos puntos. (Pueblo v. Lamboy, 38 D.P.R. 230, 237.) ”
El tercer error también carece de fundamento. Es cierto que el acusado objetó ciertas manifestaciones hechas por el fiscal al presentar su caso al jurado al comenzar el juicio y solicitó que la corte instruyera al jurado para que no las tomara en consideración. Aparece del récord que ambas partes argumentaron la cuestión y que la corte la resolvió a favor del acusado y dió la instrucción solicitada (T. de E., págs. 40 a 49). La corte no se negó a retirar al jurada y si éste permaneció en sala unos momentos se debió a que no se solicitó hasta después que las partes habían comenzado' a argumentar la cuestión legal planteada. Habiendo sido ésta resuelta a favor de la defensa no vemos cómo pudo perjudicarle el hecho de que el jurado permaneciera en sala unos instantes, habida cuenta de la instrucción de la corte al efecto de que no debería tomar en consideración las manifestaciones del fiscal.
El cuarto señalamiento es al efecto de que la corte erró al denegar las instrucciones de la defensa. El apelante,, al igual que en el segundo señalamiento, tampoco argumenta este error pues se limita a referirnos a las instrucciones enumeradas I, III, IY y Y que aparecen en el legajo de la sentencia. Hemos leído dichas instrucciones y bastará con decir que su denegación estuvo justificada pues ya la corte las había incluido en sus instrucciones generales al jurado.
*638Sí discute el apelante nn extremo que no incluyó en el ■error señalado. Sostiene que el juez sentenciador se excedió en sus poderes legales al recalcar en sus instrucciones al ju-rado que tomaran en consideración el interés “nada normal” del acusado al declarar en su propia defensa.
No comprendemos cómo el abogado del apelante hace una aseveración de esta naturaleza pues lo dicho por el juez fue todo lo contrario a lo expuesto por él. La frase usada en la instrucción al referirse al interés que puede tener un acu-sado al declarar como testigo fué que “es un interés natural y nada anormal”, y termina diciendo: “Por el hecho de que él declare y tenga interés, no deben descartar su testimo-nio. ...”
El último señalamiento de error se refiere a haber permitido la corte inferior que la persona designada para mostrar el sitio de los sucesos declarara ante el jurado de cómo sucedieron los hechos. El apelante se concreta, para discutir este error, a copiar lo siguiente de la transcripción de evidencia:
“Vuelvo a tomarle juramento de nuevo a la señorita Mérida Gon-zález. ¿Jura usted decir la verdad y nada más que la verdad de lo que sepa y se le pregunte en esta inspección ocular por los señores del jurado y por el Juez ?
“Srta. Mérida González: Sí, señor.
“¿El día 25 de enero de 1942, estaba usted aquí?
“Sí, señor.
“Dígale a los señores del jurado dónde estaba usted. Aquí arrin-conada.
“¿Junto a la verja? Sí, señor. Con el nieto de don Eladio Ayala al lado derecho mío.
“¿Erente al portón de entrada? Sí, señor.
“¿Estaba esa noche en las mismas condiciones? Estaba oscuro.
“¿El terreno? ¿Cómo estaba la tierra; la carretera, la zanja? Ahora está lleno de gente.
“¿Cómo estaba el terreno? Estaba en esas mismas condiciones.
“¿Los señores del jurado, que están viendo el terreno quieren hacer alguna pregunta?
“Jurado Sr. Marcelino Santos: ¿El grupo, dónde estaba?
*639“Lie. Frank Torces: Todo esto con nuestra oposición.
'1 Testigo: Aquí.
“No conteste la pregunta. Que se entienda objetado todo el in-terrogatorio que le ba heebo la Corte a la persona designada, o sea, a la señorita Mérida González. Que se entiendan objetadas todas las preguntas que se le hagan a esta señorita, no importa de quien provengan, con referencia a la situación física de donde estaban las personas, por el fundamento de que esta persona no es un testigo que está declarando en el juicio formal de este caso, y de declarar, ella impresionaría a los jurados, en contra de los derechos sustan-tivos del acusado. Y no vamos a repreguntar.
“Juez: Podrá repreguntar la defensa con respecto a esas pre-guntas.
“Lie. Frank Torres: Hemos objetado, y entendemos que si re-preguntáramos, renunciaríamos al derecho de nuestra objeción. Nuestra objeción es que ésta es una testigo que aparece como testigo ■del Pueblo.”
Limitándonos a considerar lo anteriormente transcrito, ■que es a lo que nos llama específicamente la atención el ape-lante, podríamos decir que la testigo se limitó a contestar ■varias preguntas que le hizo el juez en cuanto,al sitio donde ■ella estaba la noche de los sucesos; que la noche estaba os-cura y que el terreno estaba en las mismas condiciones; y que su declaración en nada pudo perjudicar al acusado. Empero, leyendo toda el acta de la inspección ocular (T. de E., págs. 251 a 260) es cierto que al preguntársele por un jurado en qué sitio estaba parada la guagua la testigo con-testó: “La guagua estaba para allá arriba. Dejó al señor Ayala aquí, y el carro salió a la brea y fué a parar allá. El carro pasó a una velocidad exagerada”; pero la corte le in-dicó a la testigo que no podía declarar “sobre los hechos del caso” (T. de E., págs. 255-57). El abogado defensor se negó a repreguntar a la testigo. Al volver a la sala de sesiones la corte dió la siguiente instrucción al jurado:
“Hemos regresado de la inspección ocular con respecto a este caso. La Corte quiere'advertirles a los señores del jurado, que de la inspección ocular deberán tomar en consideración aquella parte de las manifestaciones de la persona que designó la Corte para ilustrar a *640los señores del jurado que se refiere a la topografía del terreno, y a las personas y cosas que estaban allí. Si alguna cosa se dijo, que-no-fuera ésa; por ejemplo, aquella manifestación a preguntas de un. jurado, que el automóvil iba a una velocidad exagerada, eso lo de-berán eliminar por completo y no tomarlo en consideración. Como-si no se hubiera dicho.”
En el caso de Pueblo v. Cruz, supra, resolvimos que: “cualquier ligera desviación del procedimiento en lo que-respecta a la inspección ocular” no perjudica los derechos, sustanciales de un acusado. En el de autos si bien es cierto que la testigo Mérida González al estar mostrando el lugar del suceso manifestó que el automóvil pasó a una velocidad exagerada, también lo es que la corte inmediatamente le pro-hibió que declarara sobre los hechos del caso e instruyó al jurado que no tomara en consideración lo manifestado por la testigo al efecto. No hubo perjuicio para el acusado.
Habida cuenta de las deficiencias del alegato del apelante-hemos tenido que indagar por nuestra cuenta, siguiendo las-indicaciones contenidas en el alegato del fiscal, si la corte-inferior incurrió en los errores imputados. [Reiteramos lo dicho en los casos de Pueblo v. Lamboy, y Fabelo v. Quintana Reyes, supra, pues los abogados deben ajustarse al cum-plimiento de las reglas 42 y 43 de nuestro Reglamento.

Se confirma la sentencia apelada.